           Case 8:20-bk-03608-CPM          Doc 65-16     Filed 05/26/20   Page 1 of 5




                                 Exhibit 14—April 25, 2020, Letter

                  Termination Notice as to All 49 Locations and Lease Terminations




DOCS_DE:228658.7 18037/004
          Case 8:20-bk-03608-CPM         Doc 65-16    Filed 05/26/20     Page 2 of 5




April 25, 2020
Via Email and FedEx (email: nick_peters@earthlink.net)
CFRA, LLC
CFRA Tri-Cities, LLC
288 Spottis Woode Court
Clearwater, FL 33756A
Attn: Mr. Nicholas Peters

Re: AMENDED NOTICE OF DEFAULT AND TERMINATION REGARDING
FRANCHISE AGREEMENTS, SUBLEASES, AND EQUIPMENT LEASES
Dear Mr. Peters:
On April 16, 2019, the undersigned, on behalf of Dine Brands, provided you with written notice
of the termination of the Franchise Agreements entered into between CFRA, LLC and CFRA
Tri-Cities, LLC (collectively, “CFRA”) on one hand, and IHOP Restaurants LLC and IHOP
Franchisor LLC (collectively “IHOP”) on the other, relating to the 28 IHOP restaurants at the
locations in the table immediately below (the “April 16 Terminated Restaurants”). The
termination was due to CFRA’s unauthorized closure and abandonment of the April 16
Terminated Restaurants in direct breach of the aforementioned Franchise Agreements.

    1.     4098 Nolensville Rd.                        Nashville           TN
    2.     2219 Gallatin Pike                          Madison             TN
    3.     9940 Pineville Matthews Rd                  Pineville           NC
    4.     1412 Richmond Rd                            Williamsburg        VA
    5.     1540 General Booth Blvd 589                 Virginia Beach      VA
    6.     3179 Linden Dr                              Bristol             VA
    7.     1740 Rio Hill Center                        Charlottesville     VA
    8.     700 E Dixon Rd                              Shelby              NC
    9.     16815 Caldwell Creek Drive                  Huntersville        NC
    10.    6800 Charlotte Pike                         Nashville           TN
    11.    336 S. Sharon Amity Rd.                     Charlotte           NC
    12.    476 River Highway                           Mooresville         NC
    13.    1203 Murfreesboro Rd IH90                   Franklin            TN
    14.    16015-A Lancaster Hwy                       Charlotte           NC
           Case 8:20-bk-03608-CPM         Doc 65-16      Filed 05/26/20     Page 3 of 5
April 25, 2020
Page 2




     15.    2214 Elliston Place                          Nashville            TN
     16.    825 Nashville Pike Suite D                   Gallatin             TN
     17.    5335 Ballantyne Commons Pkwy Ste 200         Charlotte            NC
     18.    702 Blowing Rock Road                        Boone                NC
     19.    3001 Hillsborough St. Suite 116              Raleigh              NC
     20.    5815 Highland Shoppes Dr Suite 100           Charlotte            NC
     21.    1602 Haynes Street                           Clarksville          TN
     22.    110 E Parris Ave                             High Point           NC
     23.    3191 N Main St                               Anderson             SC
     24.    817 First Colonial Rd                        Virginia Beach       VA
     25.    134 W. Woodlawn Rd                           Charlotte            NC
     26.    5016 Old Hickory Blvd                        Hermitage            TN
     27.    5420 Target Dr.                              Antioch              TN
     28.    8146 S. Tryon St.                            Charlotte            NC

On April 17, 2020, the undersigned, on behalf of Dine Brands, similarly provided you with
written notice of the termination of the Franchise Agreements entered into between CFRA, on
one hand, and IHOP, on the other, relating to the 21 IHOP restaurants at the locations in the table
immediately below (the “April 17 Terminated Restaurants”) (the April 16 Terminated
Restaurants and April 17 Terminated Restaurants, hereinafter collectively referred to as the
“Terminated Restaurants”). The termination was due to CFRA’s unauthorized closure and
abandonment of the April 17 Terminated Restaurants in direct breach of the aforementioned
Franchise Agreements.

     1.     1031 Assembly St                             Columbia             SC
     2.     1101 Lanada Dr                               Greensboro           NC
     3.     9253 E Independence Blvd                     Matthews             NC
     4.     1661 E Broad St                              Statesville          NC
     5.     900 Long Pine Rd                             Burlington           NC
     6.     65 Peppers Ferry Road NW                     Christiansburg       VA
     7.     109 University Blvd                          Harrisonburg         VA
     8.     170 Front Royal Pike                         Winchester           VA
     9.     747 E Rochambeau Drive                       Williamsburg         VA
     10.    779 Team Blvd.                               Smyrna               TN
     11.    1295 Silas Creek Parkway                     Winston-Salem        NC
           Case 8:20-bk-03608-CPM        Doc 65-16     Filed 05/26/20     Page 4 of 5
April 25, 2020
Page 3




     12.    504 Cox Rd                                  Gastonia            NC
     13.    3009 Capital Blvd                           Raleigh             NC
     14.    2415 US Hwy 70 SE                           Hickory             NC
     15.    800 Cloverleaf Parkway                      Kannapolis          NC
     16.    275 Bendix Dr.                              Salisbury           NC
     17.    1201 E Stone Dr                             Kingsport           TN
     18.    3214 Peoples St                             Johnson City        TN
     19.    8135 Warren H Abernathy Hwy                 Spartanburg         SC
     20.    1106 E Dixie St                             Asheboro            NC
     21.    1821 N Pointe Dr                            Durham              NC

With respect to the Franchise Agreements and related agreements for the Terminated Restaurants
(the “Agreements”), IHOP has learned that CFRA initiated state court actions in Pinellas County,
Florida on April 22, 2020 and April 24, 2020 pursuant to which it effectuated an assignment of
all its corporate assets for the benefit of creditors. Under the Agreements, the commencement of
a voluntary insolvency proceeding, such as an assignment for the benefit of creditors is itself a
breach of the Agreements. Moreover, pursuant to the Agreements, CFRA’s assignment of the
Agreements to the Assignee for the benefit of CFRA’s creditors constitutes yet another
incurable, material breach of those Agreements. While IHOP properly terminated the
Agreements through the above-referenced April 16 and 17 notices given CFRA’s assignment of
the Agreements for the benefit of its creditors, CFRA is hereby put on notice of this new default
of the Agreements thereby further justifying IHOP’s decision to terminate same.
Furthermore, for the 29 Terminated Restaurants where CFRA and IHOP (or its affiliate) are
parties to a Sublease, the applicable Sublease provides that, in the event of any breach by CFRA
of the associated Franchise Agreement for the Terminated Restaurant, IHOP (or its affiliate) may
provide written notice to CFRA of IHOP’s (or its affiliate’s) election to, among other things,
terminate the Sublease. Therefore, based upon the aforementioned breaches of the Agreements
by CFRA, CFRA is hereby put on notice of IHOP’s termination, effective as of the date of this
notice, of any and all Subleases for the Terminated Restaurants.
Finally, for the 29 Terminated Restaurants where CFRA and IHOP (or its affiliate) are parties to
an Equipment Lease, each applicable Equipment Lease provides that IHOP (or its affiliate) shall
have the right to, among other things, terminate the Equipment Lease, without notice, if during
the term of the Equipment Lease, insolvency proceedings are commenced by or against CFRA or
          Case 8:20-bk-03608-CPM           Doc 65-16      Filed 05/26/20     Page 5 of 5
April 25, 2020
Page 4




if CFRA discontinues business at the address for the associated Terminated Restaurant. CFRA’s
unauthorized closure and subsequent transfer of possession of the leased equipment subject to
the Equipment Leases to the Assignee of the Terminated Restaurants constitute a discontinuation
of business at the address for the Terminated Restaurants. Consequently, CFRA is hereby put on
notice of IHOP’s termination, effective as of the date of this notice, of any and all Equipment
Leases for the Terminated Restaurants.
Nothing in this letter shall be construed to modify or limit any rights or remedies of IHOP under
the Agreements, Subleases and Equipment Leases. IHOP expressly reserves all of its rights with
respect to any and all remedies at law or in equity, under the Franchise Agreements, and any
other contract, or lease, or any other source of right or remedy. Neither this letter nor any action
taken or not taken by IHOP, including, but not limited to, continuing to do business, accepting
records, accepting money, or any other action or inaction, shall be deemed to be a waiver of
IHOP’s right to any remedies or a waiver by IHOP of any other rights or actions it may have
against you. Similarly, IHOP does not waive any other default or breach of the Franchise
Agreements, Guarantees, Subleases, Equipment Leases, or any other contracts that are not
addressed in this letter. Nothing in this letter shall be construed to modify, extend, supercede, or
limit the effect of any other notice of default you may have received in connection with the
Agreements, Subleases and Equipment Leases.
Please govern yourselves accordingly.
Sincerely,




Charles Scaccia
SVP, Operations
